DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghadam et al. (US-7,396,022).
 	The patent to Moghadam et al. shows a turntable mechanism comprising a plate (102) having a flat surface (see Fig. 2), a rotating device (100) for driving the plate to rotate, and a plurality of through holes (106,108) extending through the upper and lower surfaces of the plate such that a negative pressure is generated between the plate and an adsorbed object while a gap (112) is maintained between the plate and object.  It is pointed out that depending how the mechanism is oriented or viewed, the plate surface facing an adsorbed object can be considered as a lower surface or an upper surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghadam et al. (US-7,396,022) in view of Rye et al. (US-2008/0011334).
 	The Moghadam et al. mechanism shows an upstanding wall (104) surrounding its flat plate that contacts an adsorbed object to keep a gap (112) between the surface of the plate and the object.  Claim 2 of the instant application calls for an ejector rod to contact the adsorbed object for maintaining the gap.
 	The patent to Rye et al. shows an embodiment in Figure 1B  that includes ejector rods (27) that contact an adsorbed wafer (100) so that a gap exists between the wafer and the lower flat surface of the chuck (24B).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more rods on the flat surface of the Moghadam et al. plate, similar to that shown in the Figure 1B embodiment of Rye et al., in order to maintain a consistent gap between the plate and object in a more evenly distributed manner. 
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/18/2020. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US-9,653,338) and Liao et al. (US-2019/0371646) show devices for gripping a wafer through suction pressure while simultaneously rotating the adsorbed wafer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/18/2022